DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The examiner acknowledges the present application claims priority to German Application DE10 2018 126 231.0, filed 10/22/2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/19/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 19 is objected to because of the following informalities:  Claim 19 recites “more than one of the operating elements.”  However, claim 15 recites “one or more operating elements,” i.e. possibly just one, in which case claim 19 is inconsistent with claim 15.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “electronic unit designed to detect, electronic unit designed to cause a first feedback, electronic unit designed to cause a second feedback” in claims 15 and 20. 
For example, instant specification page 7 line 29 discloses “electronic unit EE,” and Fig. 1 element EE is shown as a hardware device.  Operating elements BE1, BE2, and BE3 “for detecting” are optoelectronic, which are hardware transducers.  A hardware vibration motor is disclosed to generate a first and second feedback.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24, 26, and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites “a first feedback” and “a second feedback.”  However, claim 20 already introduces “a first feedback” and “a second feedback.”  The Examiner is unable to determine if the first/second feedback in claim 24 is the same or different than the first/second feedback in claim 20.  The Examiner interprets the first/second feedback to be the same as the first/second feedback in claim 20.  (Note: Claim 20 recites “feedback… of the operating elements [without haptic feedback].”  Claim 24 recites “a first vibration signal having a first duration and/or a first vibration strength as a first [and a second] feedback.”  There is both a first/second “feedback without haptic feedback,” and a first/second feedback with haptic feedback.  Clarity is recommended.)
Claims 26 and 28 recite the limitation " the display unit."  “A display unit” is introduced in claim 21.  However, neither claim 26 nor 28 depend on claim 21.  Thus, there is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15-17, 19-22, and 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tseng, Patent Number US 8954887 B1, (hereinafter “Tseng”), in view of Beha et al., Patent Application Publication number US 20170286040 A1 (hereinafter “Beha”).
Claim 15:  Tseng teaches “An operating module for a… device (i.e. a mobile device having a touch screen [Tseng Col 6 line 12]), comprising: 
	one or more operating elements without haptic feedback (i.e. the user has selected a spot on the map and continued pressing for a long press period of time [Tseng Col 6 line 25-26, Fig. 2A] note: map can be long pressed at any location (infinite operating elements) to select a spot); and 
	an electronic unit (i.e. one programmable processor [Tseng Col 20 line 34-35]) designed:
	to cause a first feedback for an operator when a first actuation of one of the operating elements is detected, wherein the first actuation is longer than a first time period (i.e. determines whether sufficient time has expired for a long press period on the device. If such a time period has not yet expired… the selected item is shown in highlighted form on the display (box 406) [Tseng Col 8 line 67 – Col 9 line 7, Fig. 4A] note: this is a “short press” period before “sufficient time has expired”), and 
	to cause a second feedback for the operator when a second actuation of one of the operating elements is detected, wherein the second actuation lasts for longer than a second time period, wherein the second time period is longer than the first time period (i.e. Once the long press period has expired (box 404), the process 400 may cause a contextual menu to be displayed on the device [Tseng Col 9 lines 15-17, Fig. 4A] note: this is a “longer press” period after “sufficient time has expired”).”
Tseng teaches an operating module for a device.  Tseng is silent regarding an operating module for “an automation engineering field” device.
Beha teaches “An operating module for an automation engineering field device (i.e. operating unit 4 having a web application 12 for operating a field instrument 1 [Beha 0065]), comprising: 
one or more operating elements without haptic feedback (i.e. display and operating unit can, for example be a display having a touch screen property that can be operated merely by a finger. If a user wants to input user text data, a screen keyboard pops up [Beha 0014]); and 
an electronic unit (i.e. an electronic processor or also a computer [Beha 0033]) designed:
to detect actuations of the operating elements (touching the keys on Beha’s software keyboard),
to cause a first feedback for an operator when a first actuation of one of the operating elements is detected (i.e. a user wants to input user text data, a screen keyboard pops up [Beha 0014] note: text data is visual feedback caused by actuating a touch screen keyboard), wherein the first actuation is longer than a first time period (touching a software keyboard includes actuating a key for a longer than a first time period of 0),…”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tseng to combine the feature of long press feedback to the field of automation engineering field devices as disclosed by Beha.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit “to provide an improved display and operating unit that can be connected to a plurality of field instruments [Beha 0010].”

Claim 16:  Tseng in view of Beha teach all the limitations of claim 15, above.  Tseng teaches “wherein the operating elements are optoelectronic operating elements (i.e. The display 954 may be, for example, a TFT LCD (Thin-Film-Transistor Liquid Crystal Display) or an OLED (Organic Light Emitting Diode) display [Tseng Col 19 lines 23-25] note: LEDs and OLEDs are optoelectronics sources.  Any icons displayed by an LED or OLED array are optoelectronic operating elements).”  

Claim 17:  Tseng in view of Beha teach all the limitations of claim 15, above.  Tseng teaches “wherein the operating elements are elements visualized on a touch-sensitive display unit (i.e. a spot on the map [Tseng Col 6 lines 25, Fig. 2A]… receiving user selections from graphical user interface [Tseng Col 8 lines 60]… note: any spot in the map or icon in the UI is an operating element).”  

Claim 19:  Tseng in view of Beha teach all the limitations of claim 15, above.  Tseng teaches “wherein, in the event that actuations of more than one of the operating elements are detected, distinguishable feedbacks that can be attributed to the respective actuated operating element are caused (i.e. Once the long press period has expired (box 404), the process 400 may cause a contextual menu to be displayed on the device. Such a menu may include a pop up menu that appears over or near the selected item or at the point where the selection occurred [Tseng Col 9 lines 15-19, Fig. 4A] note: 2 different operating elements would be at 2 different location.  They would be distinguished by the different locations of the pop up menu, since the pop up menu appears at the point where the long presses occur).”  

Claim 20: Tseng in view of Beha teach An automation engineering field device (i.e. operating unit 4 having a web application 12 for operating a field instrument 1 [Beha 0065]) (i.e. a mobile device having a touch screen [Tseng Col 6 line 12]) for detecting at least one physical variable of a measured medium or for influencing at least one variable of a process engineering process (i.e. invention in particular relates to field instruments of process automation, that is, for example, an analyzer, a transmitter, in particular O.sub.2 transmitters, field instruments for flue gas analysis such as particulate measuring instruments, spectrometers, laser scanners and the like [Beha 0013]), comprising performing operations corresponding to the module of claim 1; therefore it is rejected under the same rationale.  

Claim 21:  Tseng in view of Beha teach all the limitations of claim 20, above.  Tseng teaches “wherein the field device or the operating module includes a display unit designed to visualize a first symbol as a first feedback (i.e. determines whether sufficient time has expired for a long press period on the device. If such a time period has not yet expired… the selected item is shown in highlighted form on the display (box 406) [Tseng Col 8 line 67 – Col 9 line 7, Fig. 4A] note: this is a “short press” period before “sufficient time has expired”) and to visualize a second symbol as a second feedback (i.e. Once the long press period has expired (box 404), the process 400 may cause a contextual menu to be displayed on the device [Tseng Col 9 lines 15-17, Fig. 4A] note: this is a “longer press” period after “sufficient time has expired”).”  

Claim 22:  Tseng in view of Beha teach all the limitations of claim 20, above.  Tseng teaches “wherein the field device or the operating module includes a light-emitting component designed to output a first light signal having a first color, a first flashing frequency, and/or a first amplitude as a first feedback (i.e. the selected item is shown in highlighted form on the display (box 406). As noted above, such highlighted display may include, for example, display with a differently-colored border, in different colors, in greater brightness or pulsating brightness, or in a jittering or slightly enlarged form [Tseng Col 9 lines 6-11]) and to output a second light signal having a second color, a second flashing frequency, and/or a second amplitude as a second feedback (i.e. a menu may include a pop up menu that appears over or near the selected item [Tseng Col 9 17-19] note: this is a static image, with a different flashing frequency and a different light amplitude than the pulsating brightness of the first feedback).”

Claim 25:  Tseng in view of Beha teach all the limitations of claim 20, above.  Tseng teaches “wherein, after the first feedback has been caused exclusively and the actuation of the corresponding operating element has subsequently ended, the electronic unit is designed to execute a first operating action on the field device (i.e. the user has already provided a long press selection, which has resulted in the generation of a zoom control 202 over the map 204 [Tseng Col 6 lines 39-41, Fig. 2A]).”

Claim 26:  Tseng in view of Beha teach all the limitations of claim 25, above.  Tseng teaches “wherein the first operating action is one of the following: 
causing a menu structure of the field device to be visualized on the display unit of the field device (i.e. the user has already provided a long press selection, which has resulted in the generation of a zoom control 202 over the map 204 [Tseng Col 6 lines 39-41, Fig. 2A] note: a zoom control menu structure); 
selecting an action in the menu structure; and 
confirming a selection in the menu structure.”

Claim 27:  Tseng in view of Beha teach all the limitations of claim 20, above.  Tseng teaches “wherein, after the second feedback has been caused and the actuation of the corresponding operating element has subsequently ended, the electronic unit is designed to execute a second operating action (i.e. Once the long press period has expired (box 404), the process 400 may cause a contextual menu to be displayed on the device [Tseng Col 9 lines 15-17, Fig. 4A] note: this is a “longer press” period after “sufficient time has expired”).”

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tseng, Beha, in view of Kushnir et al., Patent Application Publication number US 20200241672 A1 (hereinafter “Kushnir”).
Claim 18:  Tseng and Beha teach all the limitations of claim 15, above.  Tseng and Beha are silent regarding “wherein the operating elements are radar-based operating elements.”
Kushnir teaches “wherein the operating elements are radar-based operating elements (i.e. the detection of the touch input may be based on using radar, e.g. by transmitting electromagnetic radiation and receiving a portion of the electromagnetic radiation reflected by nearby objects, e.g. by a finger performing the touch input. To conserve energy, the detecting of the touch input may be performed in two time intervals: In a first time interval, the surface may be coarsely and sparsely scanned for objects approaching the surface, and in the second time interval, a more precise detection (e.g. with a higher temporal resolution) may be performed to determine the position of the touch input [Kushnir 0021, Fig. 6]).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tseng and Beha to include the feature of having the ability to use radar detection as disclosed by Kushnir.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit to “improve an overall resolution of the detection of the touch [Kushnir 0026],” and therefore the accuracy of the touch.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tseng, Beha, in view of Andren, Patent Application Publication number US 20070271513 A1 (hereinafter “Andren”).
Claim 23:  Tseng and Beha teach all the limitations of claim 20, above.  Tseng teaches “wherein the field device or the operating module includes an acoustic reproduction means designed to output a first audio signal as a first feedback (i.e. when the user selects an item…may also be made to vibrate in such a situation to indicate that additional functionality is coming if the user holds the selection [Tseng Col 5 lines 19-34, Fig. 1]).”
Tseng and Beha are silent regarding “and to output a second audio signal which is different from the first audio signal as a second feedback.”
Andren teaches “wherein the field device or the operating module includes an acoustic reproduction means designed to output a first audio signal as a first feedback (i.e. upon detecting a brief press of a second button of the plurality of input buttons, sends a command to the digital media player to skip to a next audio file [Andren 0007]) and to output a second audio signal which is different from the first audio signal as a second feedback (i.e. upon detecting a long press of the second button, sends a command to the digital media player to fast forward a currently playing audio file [Andren 0007]).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tseng and Beha to include the feature of having the ability to add audible feedback as disclosed by Andren.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit to provide confirmation that an operation is completed without requiring the user to look at the screen.

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tseng, Beha, in view of Aoike et al., Patent Application Publication number US 20110244844 A1, (hereinafter “Aoike”).
Claim 24:  Tseng and Beha teach all the limitations of claim 20, above.  Tseng and Beha are silent regarding “wherein the field device or the operating module includes a vibration element designed to output a first vibration signal having a first duration and/or a first vibration strength as a first feedback and to output a second vibration signal having a second duration and/or a second vibration strength as a second feedback.”
Aoike teaches “wherein the field device or the operating module includes a vibration element designed to output a first vibration signal having a first duration and/or a first vibration strength as a first feedback and to output a second vibration signal having a second duration and/or a second vibration strength as a second feedback (i.e. determining the operation on the input device 41 as the long-press operation in step S12, the CPU 20 vibrates the vibrating device 80 for a predetermined long time (for example, 0.5 second) (step S13). In the case where the input unit 40 determines the operation on the input device 41 not as the long-press operation (i.e. determines the operation as the short-press operation) in step S12, the CPU 20 vibrates the vibrating device 80 for a predetermined short time (for example, 0.1 second) (step S14) [Aoike 0028, Fig. 3]).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tseng and Beha to include the feature of having the ability to add vibration feedback disclosed by Aoike.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit that “reduces the number of instances where the user misses an operation error, so that key input efficiency can be improved [Aoike 0041].”

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tseng, Beha, in view of Dare et al., Patent Application Publication number US 20180181293 A1, (hereinafter “Dare”).
Claim 28:  Tseng and Beha teach all the limitations of claim 27, above.  Tseng and Beha are silent regarding “wherein the second operating action is one of the following: 
scrolling through a menu structure selected on the display unit of the field device; and 
displaying a help text on the display unit of the field device.”
Dare teaches “wherein the second operating action is one of the following: 
scrolling through a menu structure selected on the display unit of the field device; and 
displaying a help text on the display unit of the field device (i.e. device may then begin delivering animated feedback to the user to indicate that the start of the long press gesture has been received and processed. Illustratively, the computing device may begin drawing the animated feedback… the computing device may display additional feedback, such as a help message, if it detects that a touch gesture (or a series of touch gestures) ended before invoking the user interface control [Dare 0023, Fig. 1A-1E] note: a long press time of more than 0, but less than the time to complete the animation of Fig. 1C-1E, displays a help message).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tseng and Beha to include the feature of having the ability to display help text as disclosed by Dare.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit to provide assistance to a user during long presses, and to inform a user that the element has additional functionality.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Wells (US 9910524 B1) listed on 892 is related to touch inputs and touch intensity, specifically including haptic feedback.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL SHEN whose telephone number is (469)295-9169. The examiner can normally be reached Monday-Thursday, 7:00 am - 5:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571) 270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.S./Examiner, Art Unit 2171                                                                                                                                                                                                        

/MATTHEW ELL/Supervisory Primary Examiner, Art Unit 2171